DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 13-14, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chernokalov et al. (US 2013/0062965).
In regard to Claim 1:
	Chernokalov discloses, in Figure 1, a system for wirelessly charging a device (120) by a transmitter (110) capable of receiving messages (140) from the device (Paragraph 0037), the system comprising: 
a configurable driver (11, 112, 113) for inductively transferring a power level for charging the device (Paragraphs 0037 and 0039); 
a controller (114, 116) configured to control the driver (111, 112, 113) and continuously measure one or more currents and/or voltages of the transmitter while said charging (Paragraph 0040), 
In regard to Claim 2:
	Chernokalov discloses, in Figure 1, the system of claim 1, wherein said tuning the power level is selected from a group consisting includes one or more of increasing power; reducing power; ceasing power; and any combination thereof (Paragraph 0054).
In regard to Claim 4:
	Chernokalov discloses, in Figure 1, the system of claim 1, wherein the controller utilizes said continuously measuring the continuously measured one or more currents and/or voltages to determine a change in joint resonance frequencies with respect to an allowed predetermined range (Paragraph 0045).
In regard to Claim 6:
	Chernokalov discloses, in Figure 1, the system of claim 1, wherein the controller utilizes said continuously measuring the continuously measured one or more currents and/or voltages to calculate one or more changes in a reflected impedance and said reconfiguring the controller performs a reconfiguration of the driver accordingly (Paragraphs 0043-0044).
In regard to Claim 13:
	Chernokalov discloses, in Figure 1, a transmitter (110) for wirelessly charging a device (120), the transmitter comprising: 
a configurable driver (111, 112, 113) configured to inductively transfer power to charge the device (Paragraphs 0037 and 0039); 

In regard to Claim 14:
	Chernokalov discloses, in Figure 1, the transmitter of claim 13, wherein the power being transferred is tuned based on the measured current and/or measured voltage indicating a power level deviation. (Paragraph 0043)
In regard to Claim 17:
	Chernokalov discloses, in Figure 1, a transmitter for wirelessly charging a device, the transmitter comprising: 
a configurable driver (111, 112, 113) configured to inductively transfer power to charge the device (Paragraph 0037 and 0039); 
a controller (114, 116) configured to control the driver and continuously measure a current and/or voltage of the transmitter while the device is being charged (Paragraph 0040); wherein a power level of the power being transferred is tuned via a reconfiguration of the driver with an operating frequency (Paragraph 0045) or duty cycle, based on a message received from the device (Paragraph 0054).
In regard to Claim 20:
	Chernokalov discloses, in Figure 1, the transmitter of claim 17, wherein the tuning of the power level includes one or more of: increasing power; reducing power; ceasing power (Paragraph 0054).
Allowable Subject Matter
Claims 3, 5, 7-12, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN W POOS/Primary Examiner, Art Unit 2896